 
EXECUTION COPY
 
INTERCREDITOR AGREEMENT
 
INTERCREDITOR AGREEMENT (this “Agreement”) dated as of March 11, 2014, by and
between the First Lien Agent (such term, and each other term used but not
defined in this preamble or in the recitals to this Agreement, having the
meaning assigned thereto in Section 1), for itself and on behalf of the other
First Lien Creditors, and the Second Lien Agent, for itself and on behalf of the
other Second Lien Creditors, and acknowledged and agreed by the Borrowers and
the other Obligors.
 
RECITALS:
 
WHEREAS, Lower Lakes Towing Ltd., a Canadian corporation (“Lower Lakes”), Lower
Lakes Transportation Company, a Delaware corporation (“LLTC”), Grand River
Navigation Company, Inc, a Delaware corporation (“Grand River”), and Black Creek
Shipping Company, Inc., a Delaware corporation (“Black Creek”) (each of Lower
Lakes, LLTC, Grand River and Black Creek, together with their successors and
assigns, including any receiver, trustee or debtor-in-possession, a “Borrower,”
and collectively, the “Borrowers”), the other Credit Parties (as defined
therein) (together with their successors and assigns, including any receiver,
trustee or debtor-in-possession, the “Credit Parties”), the Lenders (as defined
therein) (together with their successors and assigns (other than any Second Lien
Creditor as a Purchasing Creditor under Section 5), including any successor
pursuant to any initial or subsequent Refinancing of a First Lien Loan
Agreement, the “First Lien Lenders”) and the First Lien Agent are,
simultaneously with the execution and delivery of this Agreement, entering into
a Fourth Amended and Restated Credit Agreement dated as of the date hereof (as
amended or otherwise modified from time to time, the “Initial First Lien Loan
Agreement”), pursuant to which the First Lien Lenders have made and will from
time to time make loans and provide other financial accommodations to the
Borrowers;
 
WHEREAS, the Borrowers, the other Credit Parties, the Lenders (as defined
therein) (together with their successors and assigns, including any successor
pursuant to any initial or subsequent Refinancing of a Second Lien Loan
Agreement, and the Second Lien Agent, the “Second Lien Creditors”), and the
Second Lien Agent are, simultaneously with the execution and delivery of this
Agreement, entering into a Second Lien Loan Agreement dated as of the date
hereof (as amended or otherwise modified from time to time, the “Initial Second
Lien Loan Agreement”), pursuant to which the Second Lien Lenders have made
certain loans to the Borrowers;
 
WHEREAS, the Borrowers and the other Obligors have granted to the First Lien
Agent, for the benefit of the First Lien Creditors, a Lien on substantially all
of their assets, all as more particularly described in the First Lien Documents;
 
WHEREAS, the Borrowers and the other Obligors have granted to the Second Lien
Agent, for the benefit of the Second Lien Creditors, a Lien on substantially all
of their assets, all as more particularly described in the Second Lien
Documents;
 
WHEREAS, the Second Lien Agent, on behalf of the Second Lien Creditors, and the
First Lien Agent, on behalf of the First Lien Creditors, wish to set forth their
agreement as to certain of their respective rights and obligations with respect
to the assets of the Borrowers and the other Obligors and their understanding
relative to their respective positions in certain assets of the Borrowers and
the other Obligors; and
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
Section 1.               Definitions.
 
1.1           General Terms.  As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and the plural forms of the terms
defined:
 
“Affiliate”: with respect to any Person, each officer, director, general partner
or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
 
“Agreement”: as defined in the preamble hereof.
 
“Assignment”: as defined in Section 5.1.
 
“Bankruptcy Code”: the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.).
 
“Bankruptcy Law”: the Bankruptcy Code, the BIA, the CCAA and any other federal,
state, provincial or foreign bankruptcy, winding up, reorganization, insolvency,
receivership or similar law affecting creditors’ rights or any other law
pursuant to which proceedings may be commenced seeking or imposing any stay,
reorganization, arrangement, composition or readjustment of obligations or
indebtedness or seeking any arrest or sale of a vessel.
 
“BIA”: the Bankruptcy and Insolvency Act (Canada).
 
“Borrower” and “Borrowers”: as defined in the recitals hereof.
 
“Business Day”: any day of the year that is not a Saturday, a Sunday or a day on
which banks are required or authorized to close in New York City.
 
“Cash Management Agreement”: an agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer, or other cash management arrangements, to which an Obligor is a
party and a First Lien Lender or an Affiliate of such First Lien Lender is the
applicable counterparty at the date hereof or at the time it enters into such
agreement (even if such counterparty later ceases to be such a First Lien Lender
or Affiliate).
 
 
2

--------------------------------------------------------------------------------

 
 
“CCAA” means the Companies Creditors’ Arrangement Act (Canada).
 
“Cdn. Dollars” shall mean the lawful currency of Canada.
 
“Collateral”: all property and interests in property and proceeds thereof now
owned or hereafter acquired by any Obligor in or upon which a Lien (including
any Liens granted in an Insolvency Proceeding) is granted or required or
purported to be granted by such Obligor in favor of any Secured Creditor as
security for all or any part of the Obligations whether or not such Lien is
valid, perfected or enforceable.
 
“Credit Party”: as defined in the recitals hereof.
 
“Defaulting Creditor”: as defined in Section 5.6(c).
 
“DIP Financing”: the obtaining of credit or incurring debt secured by Liens on
all or any portion of the Collateral pursuant to section 364 of the Bankruptcy
Code, section 11.2 of the CCAA or any other analogous Bankruptcy Law.
 
“DIP Liens”: as defined in Section 6.2.
 
“Discharge of First Lien Obligations”: (a) actual payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of an Insolvency Proceeding, whether or not such interest would be
allowed or allowable in such proceeding) on all outstanding Indebtedness (as
defined in the First Lien Loan Agreement) included in the First Lien
Obligations, (b) actual payment or, in the case of contingent obligations, cash
collateralization in full in cash of all other First Lien Obligations
(including, without duplication of clause (d) below, First Lien Letter of Credit
Obligations and including indemnification obligations in respect of known
contingencies and fees, costs or charges accruing on or after the commencement
of an Insolvency Proceeding, whether or not such fees, costs or charges would be
allowed or allowable in the proceeding) that are due and payable or otherwise
accrued and owing at or prior to the time the amounts referenced in clause (a)
above  are paid (other than contingent indemnification Obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time) , (c) termination or expiration of all commitments to extend credit that
would be First Lien Obligations (other than pursuant to Cash Management
Agreements or Secured Hedge Agreements, in each case as to which satisfactory
arrangements have been made with the applicable party in interest), (d)
termination and return for cancellation or cash collateralization (in an amount
and manner (including by means of back to back letters of credit) required by
the First Lien Loan Documents or otherwise reasonably satisfactory to the First
Lien Agent, but in no event greater than 105% of the aggregate undrawn face
amount) of all First Lien Letters of Credit, and (e) no Person has any further
right to obtain any loans, First Lien Letters of Credit, bankers’ acceptances,
or other extensions of credit under the documents relating to such First Lien
Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
“Discharge of Second Lien Obligations”: (a) actual payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of an Insolvency Proceeding, whether or not such interest would be
allowed or allowable in such proceeding) on all outstanding Indebtedness
included in the Second Lien Obligations, (b) actual payment in full in cash of
all other Second Lien Obligations (including indemnification obligations in
respect of known contingencies and fees, costs or charges accruing on or after
the commencement of an Insolvency Proceeding, whether or not such fees, costs or
charges would be allowed or allowable in the proceeding) that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than contingent indemnification Obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time), (c) termination or expiration of all commitments to extend credit
that would be Second Lien Obligations, and (d) no Person has any further right
to obtain any loans or other extensions of credit under the documents relating
to such Second Lien Obligations.
 
“Disposition”: any sale, lease, exchange, transfer or other disposition, and
“Dispose” and “Disposed of” shall have correlative meanings.
 
“Distribution”: with respect to any indebtedness or obligation, (a) any payment
or distribution by any Person of cash, securities or other property, by setoff
or otherwise, on account of such indebtedness or obligation or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person.
 
“Documents”: the First Lien Documents and the Second Lien Documents, or any of
them.
 
“Dollars” or “$” shall mean the lawful currency of the United States of America.
 
“Enforcement Action”: (a) to take any action to foreclose, execute, arrest,
levy, or collect on, take possession or control (by set off or otherwise) of,
sell or otherwise realize upon (judicially or non-judicially), or lease,
license, or otherwise dispose of (whether publicly or privately), any
Collateral, or otherwise exercise or enforce remedial rights with respect to any
Collateral under the First Lien Documents or the Second Lien Documents
(including by way of set-off, recoupment, notification of a public or private
sale or other disposition pursuant to the UCC, PPSA or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, securities intermediaries under securities accounts
or commodities intermediaries under commodities accounts, or exercise of rights
under landlord consents, bailee waivers or similar agreements, if applicable,
but excluding the execution and delivery of documentation solely to obtain
control (as defined in Section 3.3(a)) over deposit accounts or securities
accounts to the extent permitted by Section 3.3), (b) to, or to enter into (or,
if the First Lien Agent consents thereto after the occurrence and during the
continuation of an Event of Default, any Obligor enters into) any agreement in
order to have a third party to, solicit bids to effect the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
Persons for the purposes of  marketing, promoting, or selling any Collateral,
(c) to receive a transfer of any Collateral (other than a payment in respect of
Obligations initiated by a Borrower while no Event of Default is continuing) in
satisfaction of Indebtedness or any other Obligation secured thereby or make a
credit bid for the purpose of doing so (whether or not in an Insolvency
Proceeding), (d) to notify account debtors to make payments to any Secured
Creditor or its agents, (e) to otherwise enforce or take any action to enforce a
Lien or to exercise another right or remedy, as a secured creditor or an
unsecured creditor, pertaining to the Collateral at law, in equity, or pursuant
to the First Lien Documents or Second Lien Documents (including  exercising
voting rights in respect of equity or debt interests comprising any of the
Collateral), (f) to effect the Disposition of any Collateral by any Obligor
after the occurrence and during the continuation of an Event of Default, (g) to
take any other remedial actions as a Secured Creditor against any Collateral,
(h) to commence any legal proceedings or actions against or with respect to any
Obligor or any of such Obligor’s assets for the purpose of effecting or
facilitating any of the actions described in clauses (a) through (g) above, or
(i) to commence any Insolvency Proceeding against any Obligor.
 
 
4

--------------------------------------------------------------------------------

 
 
“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displaying such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between the First Lien Agent and the
Second Lien Agent.
 
“Event of Default”: each “Event of Default” or similar term, as such term is
defined in any First Lien Document or any Second Lien Document.
 
“Exigent Circumstances”: circumstances that the First Lien Agent reasonably
believes render necessary or appropriate an Enforcement Action to prevent or
mitigate the destruction of, physical harm to, impairment of or decrease in
value of any Collateral or the rights and interests of the First Lien Creditors
therein (including without limitation any loss of priority of the Liens of the
First Lien Creditors and any impairment of rights arising from any movement of
any item of Collateral).
 
“Final Order”: an order of the bankruptcy court or any other court of competent
jurisdiction as to which the time to appeal, petition for certiorari, or move
for reargument or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for reargument or rehearing shall then be
pending, or, in the event that an appeal, writ of certiorari, or reargument or
rehearing thereof has been filed or sought, such order of the bankruptcy court
or other court of competent jurisdiction shall have been affirmed by the highest
court to which such order was appealed, or from which certiorari, reargument or
rehearing was sought, and the time to take any further appeal, petition for
certiorari or move for reargument or rehearing shall have expired; provided that
the possibility that a motion under Rule 59 or Rule 60 of the U.S. Federal Rules
of Civil Procedure or any analogous rule under the U.S. Federal Rules of
Bankruptcy Procedure or other applicable rules of civil procedure in the
relevant jurisdiction, may be filed with respect to such order shall not cause
such order not to be a Final Order.
 
“First Lien Agent”: General Electric Capital Corporation in its capacity as
agent for the First Lien Creditors under the First Lien Documents, and its
successors and assigns in such capacity (including any New First Lien Agent that
is deemed to be the First Lien Agent pursuant to Section 4.5).
 
“First Lien Collateral Documents”: the “Collateral Documents” as defined in the
First Lien Loan Agreement, and any other documents or instruments granting or
purporting to grant a Lien on real or personal property to secure a First Lien
Obligation or granting rights or remedies with respect to such Liens.
 
 
5

--------------------------------------------------------------------------------

 
 
 “First Lien Creditors”: the First Lien Agent, the First Lien Lenders and the
other Persons from time to time holding First Lien Obligations.
 
“First Lien Documents”: the First Lien Loan Agreement, all Loan Documents (as
such term is defined in the First Lien Loan Agreement) and all other agreements,
instruments and other documents at any time executed or delivered by any Obligor
or any other Person with, to or in favor of the First Lien Agent or any other
First Lien Creditor in connection therewith or related thereto, including such
documents evidencing initial and subsequent Refinancings of the First Lien
Obligations, in each case, as the same may be amended, amended and restated,
supplemented, modified, replaced, substituted or renewed from time to time.
 
“First Lien Lenders”: as defined in the recitals hereto.
 
“First Lien Letter of Credit”: any letter of credit issued by a First Lien
Creditor or another issuer pursuant to the First Lien Documents.
 
“First Lien Letter of Credit Obligations”: all outstanding Obligations incurred
by or owing to the First Lien Creditors or another issuer pursuant to the First
Lien Documents, whether direct or indirect, contingent or otherwise, due or not
due, in connection with First Lien Letters of Credit or the purchase of a
participation with respect to First Lien Letters of Credit, including any unpaid
reimbursement obligations in respect thereof and obligations to provide cash
collateral in respect of First Lien Letters of Credit.  The amount of such First
Lien Letter of Credit Obligations shall equal the maximum amount, without
duplication, that may be payable at any time to the issuer and the First Lien
Creditors pursuant thereto.
 
“First Lien Loan Agreement”: (a) the Initial First Lien Loan Agreement and (b)
each loan or credit agreement evidencing any replacement, substitution, renewal,
or initial or subsequent Refinancing of the Obligations under the Initial First
Lien Loan Agreement, in each case, as the same may be amended, amended and
restated, supplemented, modified, replaced, substituted or renewed from time to
time or Refinanced in accordance with the terms of this Agreement.
 
“First Lien Loans”: any loans or advances outstanding under the First Lien
Documents.
 
“First Lien Obligations”: all Obligations of the Obligors under (a) the First
Lien Loan Agreement and the other First Lien Documents, including the guaranties
under the First Lien Documents and any First Lien Letter of Credit Obligations,
(b) any Secured Hedge Agreements, (c) any Cash Management Agreement, or (d) any
other agreement or instrument granting or providing for the perfection of a Lien
securing any of the foregoing.  Notwithstanding any other provision hereof, the
term “First Lien Obligations” will include accrued interest, fees, costs, and
other charges incurred under the First Lien Loan Agreement,  the other First
Lien Documents, the Cash Management Agreements and the Secured Hedge Agreements,
whether incurred before or after the commencement of an Insolvency Proceeding,
and whether or not allowed or allowable in an Insolvency Proceeding.  To the
extent that any payment with respect to the First Lien Obligations (whether by
or on behalf of any Obligor, as proceeds of security, enforcement of any right
of set-off, or otherwise) is declared to be fraudulent or preferential in any
respect, set aside, avoided, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.
 
 
6

--------------------------------------------------------------------------------

 
 
“Governmental Authority”: any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Indemnified First Lien Person”: as defined in Section 5.1.
 
“Initial First Lien Loan Agreement”: as defined in the recitals hereto.
 
“Initial Second Lien Loan Agreement”: as defined in the recitals hereto.
 
“Insolvency Proceeding”: as to any Obligor or Collateral, any of the
following:  (a) any case, action or proceeding before any court or other
Governmental Authority or pursuant to any Bankruptcy Law relating to bankruptcy,
reorganization, arrangement, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors or enforcement of a mortgage in respect of a
vessel, or (b) any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in each
case in (a) and (b) above, undertaken under the law of any jurisdiction,
including the Bankruptcy Code, the BIA or the CCAA.
 
 “Junior Adequate Protection Liens”: as defined in Section 6.3(b).
 
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, charge,
deposit arrangement, encumbrance, easement, lien (statutory or otherwise),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a capital lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
 
7

--------------------------------------------------------------------------------

 
 
“Maximum First Lien Principal Amount”: the sum of (a) the excess of (x) (1) (A)
the aggregate amounts of the Term Loan Commitments and the Revolving Loan
Commitments under the First Lien Loan Agreement as of the date of this
Agreement, as denominated in Dollars or Cdn. Dollars, as applicable, plus (B)
ten percent (10%) of the amount included in clause (a)(x)(1)(A), plus (2) (A)
the principal amount of incremental Term Loans made pursuant to the First Lien
Loan Agreement and/or increases in the Revolving Loan Commitments under the
First Lien Loan Agreement added following the date hereof through the addition
of an incremental facility or otherwise, as denominated in Dollars (or if
denominated in Cdn. Dollars, the Equivalent Amount in Dollars), in an aggregate
amount not to exceed $35,000,000, plus (B) ten percent (10%) of the actual
amount of the incremental  Term Loan and/or increase in the Revolving Loan
Commitments described in clause (a)(x)(2)(A), over (y) the sum of (1) principal
payments applied to term loans under the First Lien Loan Agreement that are
First Lien Obligations, (2) permanent reductions of commitments under the
revolving credit facility provided for in the First Lien Loan Agreement
(excluding any permanent reductions in such commitments resulting from the
commencement of any Insolvency Proceeding or resulting from the exercise by any
or all of the First Lien Creditors of their right to reduce or terminate such
commitments following the occurrence and during the continuance of any First
Lien Default), so long as the principal amount of any revolving credit loans in
excess of the revolving credit commitments as so reduced has been paid in full,
excluding, in the case of (1) and (2) above, reductions resulting from a
Refinancing or a “roll-up” of such Obligations in connection with a DIP
Financing, plus (b) amounts in respect of interest, fees, costs and premium (if
any), in each case above accruing in respect of or attributable to, but only
accruing in respect of or attributable to, the aggregate principal amount of the
First Lien Obligations (including the undrawn amount of all Letters of Credit
constituting First Lien Obligations and the aggregate original principal amount
of any term loan that is a First Lien Obligation) at any one time not to exceed
the amount referred to in clause (a) above, in each case that have been paid
in-kind or capitalized, plus (c) Obligations owing by Obligors to the First Lien
Creditors under Secured Hedge Agreements, plus (d) Obligations owing by Obligors
to the First Lien Creditors under Cash Management Agreements in an amount not to
exceed $5,000,000 in the aggregate.
 
“New First Lien Agent”: as defined in Section 4.5(a).
 
“New First Lien Documents”: as defined in Section 4.5(a).
 
“New First Lien Obligations”: as defined in Section 4.5(a).
 
“New Second Lien Agent”: as defined in Section 4.5(b).
 
“New Second Lien Documents”: as defined in Section 4.5(b).
 
“New Second Lien Obligations”: as defined in Section 4.5(b).
 
“Obligations”: with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Secured Creditor (including any Secured Swap Provider and
provider of cash management services under a Cash Management Agreement) arising
out of, under, or in connection with, any agreement, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money (including all interest, fees, and charges whether or not
accruing after the filing of any Insolvency Proceeding with respect to any
Obligations, whether or not a claim for such post-filing or post-petition
interest, fees, and charges is allowed or allowable in any such proceeding),
including all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Obligor under
any agreement (including those payable in connection with First Lien Letters of
Credit).
 
 
8

--------------------------------------------------------------------------------

 
 
“Obligor”: each Borrower, each Credit Party and each other Person that is a
subsidiary of Holdings liable on or in respect of the First Lien Obligations or
Second Lien Obligations or that has granted or purported to grant a Lien on any
assets as Collateral to secure the First Lien Obligations or Second Lien
Obligations, together with such Person’s successors and assigns, including a
receiver, trustee or debtor-in-possession on behalf of such Person.
 
“Party”: a party to this Agreement (other than the Obligors).
 
“Permitted Second Lien Disposition” shall mean a Disposition (excluding any
collection of any Collateral consisting of an obligation) of any Collateral in
connection with an Enforcement Action by any Second Lien Creditors after the
expiration of the Standstill Period and subject to the terms of Section 3.1 of
this Agreement, which Disposition is commercially reasonable in all respects and
undertaken on an arm’s length basis with parties that are not Affiliates of any
of the Second Lien Creditors.
 
“Person”: an individual, partnership, corporation (including a business trust
and a public benefit corporation), joint stock company, estate, association,
firm, enterprise, trust, limited liability company, unincorporated association,
joint venture, other entity or Governmental Authority.
 
“Pledged Collateral”: any Collateral in the possession or control (as defined in
Section 3.3) of the First Lien Agent or the Second Lien Agent.
 
“PPSA” means the Personal Property Security Act of any applicable jurisdiction
in Canada.
 
“Proceeds”: (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral, and (b) whatever is recovered when any Collateral is sold,
exchanged, collected or  Disposed of, whether voluntarily or involuntarily,
including any additional or replacement Collateral provided during any
Insolvency Proceeding and any payment or property received in an Insolvency
Proceeding on account of, or from, Collateral, an interest in Collateral or the
value of any Collateral.
 
“Purchase Date”: as defined in Section 5.2.
 
“Purchase Event”: as defined in Section 5.1.
 
“Purchase Notice”: as defined in Section 5.2.
 
“Purchase Obligations”: as defined in Section 5.1.
 
“Purchase Price”: as defined in Section 5.3.
 
“Purchasing Creditors”: as defined in Section 5.2.
 
 
9

--------------------------------------------------------------------------------

 
 
“Recovery”: as defined in Section 6.8.
 
“Refinance”: in respect of any First Lien Obligations or Second Lien Obligations
or the commitments related thereto, to refinance, replace, refund, or repay, or
to issue other Obligations or commitments in exchange or replacement for such
Obligations or commitments relating thereto (whether or not fully utilized) in
whole or in part, whether with the same or different lenders, agents, or
arrangers. “Refinanced” and “Refinancing” have correlative meanings.
 
“Release Documents”: termination statements, releases, and other documents
reasonably necessary or advisable to release, release of record, or evidence the
release of a Lien or of a guaranty obligation in connection with the disposition
of Stock of an Obligor.
 
“Requisite Second Lien Creditors”: Second Lien Creditors holding more than 50%
of the outstanding principal balance of the Second Lien Loans.
 
“Second Lien Agent”: Guggenheim Corporate Funding, LLC, in its capacity as
administrative agent for the Second Lien Creditors under the Second Lien
Documents, and its permitted successors and assigns in such capacity (including
any New Second Lien Agent that is deemed to be the Second Lien Agent pursuant to
Section 4.5)).
 
“Second Lien Collateral Documents”: the “Collateral Documents” as defined in the
Second Lien Loan Agreement, and any other documents or instruments granting or
purporting to grant a Lien on real or personal property to secure a Second Lien
Obligation or granting rights or remedies with respect to such Liens.
 
“Second Lien Creditors”: as defined in the recitals hereto.
 
“Second Lien Default”: any “Event of Default” or similar term, as such term is
defined under the Second Lien Documents.
 
“Second Lien Default Notice”: with respect to any Second Lien Default, a written
notice from the Second Lien Agent to the First Lien Agent, with a copy to the
Obligors, stating that such notice is a “Second Lien Default Notice,” indicating
that such Second Lien Default has occurred, and describing such Second Lien
Default in reasonable detail.
 
“Second Lien Documents”: the Second Lien Loan Agreement, all Loan Documents (as
such term is defined in the Second Lien Loan Agreement) and all other
agreements, instruments and other documents at any time executed or delivered by
any Obligor or any other Person with, to or in favor of the Second Lien Agent or
any Second Lien Creditor in connection therewith or related thereto, including
such documents evidencing successive Refinancings of the Second Lien
Obligations, in each case, as the same may be amended, amended and restated,
supplemented, modified, replaced, substituted or renewed from time to time.
 
“Second Lien Loan Agreement”: (a) the Initial Second Lien Loan Agreement and (b)
each loan or credit agreement evidencing any replacement, substitution, renewal,
or initial or subsequent Refinancing of the Obligations under the Second Lien
Loan Agreement, in each case as the same may be amended, amended and restated,
supplemented, modified, replaced, substituted or renewed from time to time or
Refinanced in accordance with the terms of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Second Lien Loans”: the loans or advances outstanding under the Second Lien
Documents.
 
“Second Lien Obligations”: all Obligations of the Obligors under (a) the Second
Lien Loan Agreement and the other Second Lien Documents, (b) the guaranties
under the Second Lien Documents, or (c) any other agreement or instrument
granting or providing for the perfection of a Lien securing any of the
foregoing.  Notwithstanding any other provision hereof, the term “Second Lien
Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Loan Agreement and the other Second Lien
Documents, whether incurred before or after the commencement of an Insolvency
Proceeding, and whether or not allowed or allowable in an Insolvency Proceeding.
To the extent that any payment with respect to the Second Lien Obligations
(whether by or on behalf of any Obligor, as proceeds of security, enforcement of
any right of set-off or recoupment, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, avoided, or required to be paid to a
debtor in possession, trustee, receiver, or similar Person, then the obligation
or part thereof originally intended to be satisfied will be deemed to be
reinstated and outstanding as if such payment had not occurred.
 
“Secured Creditors”: the First Lien Creditors and the Second Lien Creditors, or
any of them.
 
“Secured Hedge Agreements”: any Secured Rate Contract (or any similar or
equivalent term) under and as defined in the First Lien Loan Agreement.
 
“Senior Adequate Protection Liens”: as defined in Section 6.2.
 
“Standstill Period”: the period commencing on the date of a Second Lien Default
and ending upon the date which is the earlier of (a) 150 days after the First
Lien Agent has received a Second Lien Default Notice with respect to such Second
Lien Default and (b) the date on which the Discharge of First Lien Obligations
shall have occurred; provided that in the event that as of any day during such
150 days, no Second Lien Default is continuing, then the Standstill Period shall
be deemed not to have commenced.
 
“Stock”: all shares of capital stock (whether denominated as common stock or
preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“UCC”: the Uniform Commercial Code of any applicable jurisdiction and, if the
applicable jurisdiction shall not have any Uniform Commercial Code, the Uniform
Commercial Code as in effect in the State of New York.
 
“Voting Stock”: Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
 
11

--------------------------------------------------------------------------------

 
 
1.2           Certain Matters of Construction.  Unless otherwise stated or the
context clearly requires otherwise: (a) references to the First Lien Agent or
the Second Lien Agent will refer to the First Lien Agent or the Second Lien
Agent acting on behalf of itself and on behalf of all of the other First Lien
Creditors or Second Lien Creditors, respectively; (b) definitions of terms apply
equally to the singular and plural forms; pronouns will include the
corresponding masculine, feminine, and neuter forms; (c) “will” and “shall” have
the same meaning; (d) in computing periods from a specified date to a later
specified date, (i) the words “from” and “commencing on” (and the like) mean
“from and including,” (ii) the words “to,” “until” and “ending on” (and the
like) mean “to but excluding” and (iii) the word “through” means “to and
including”; (e) except as otherwise provided in this Agreement, any action
permitted under this Agreement may be taken at any time and from time to time;
(f) all indications of time of day mean New York City time; (g) “including”
means “including, but not limited to”; (h) “A or B” means “A or B or both”; (i)
references to a statute refer to the statute and all regulations promulgated
under or implementing the statute as in effect at the relevant time, references
to a specific provision of a statute or regulation include successor provisions;
(j) references to a section of the Bankruptcy Code also refer to any similar
provision of other Bankruptcy Law; (k) references to an agreement (including
this Agreement) refer to the agreement as the same may be amended, supplemented
or modified at the relevant time; (l) references to a Governmental Authority
include any successor Governmental Authority; (m) section references refer to
sections of this Agreement, references to numbered sections refer to all
included sections (for example, a reference to Section 6 also refers to Sections
6.1, 6.1(a), etc.), and references to a section or article in an agreement,
statute, or regulation include successor and renumbered sections and articles of
that or any successor agreement, statute, or regulation; (n) references to a
Person include the Person’s permitted successors and assigns; (o) “herein,”
“hereof,” “hereunder,” and words of similar import refer to this Agreement in
its entirety and not to any particular provision; and (p) “asset” and “property”
have the same meaning and refer to both real and personal, tangible and
intangible assets and property, including cash, securities, accounts, and
general intangibles, wherever located.
 
Section 2.                      Security Interests; Priorities.
 
2.1           Priorities.  Each Secured Creditor hereby acknowledges that other
Secured Creditors have been granted Liens upon the Collateral to secure their
respective Obligations.  A Lien on Collateral securing or purporting to secure
any First Lien Obligation will at all times be senior and prior in all respects
to a Lien on such Collateral securing or purporting to secure any Second Lien
Obligation, and a Lien on Collateral securing or purporting to secure any Second
Lien Obligation will at all times be junior and subordinate in all respects to a
Lien on such Collateral securing or purporting to secure any First Lien
Obligation.
 
 
12

--------------------------------------------------------------------------------

 
 
2.2           No Alteration of Priority.  Except as otherwise expressly provided
herein, the priority of the Liens securing the First Lien Obligations, and the
rights and obligations of the Parties under this Agreement, will remain in full
force and effect irrespective of  (a) how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation, judgment or otherwise), (b)
the time, manner, or order of the grant, attachment, filing, recordation, or
perfection of a Lien, (c) any conflicting provision of the UCC, PPSA or other
applicable law, (d) any defect or deficiencies in, or non-perfection (including
any failure to perfect or lapse in perfection), setting aside,
recharacterization, or avoidance of, any Lien or a First Lien Document or a
Second Lien Document, (e) the modification, subordination or recharacterization
of a First Lien Obligation or a Second Lien Obligation, (f) the modification of
a First Lien Document or the modification of a Second Lien Document, (g) the
voluntary (to the extent not prohibited by the First Lien Documents or the
Second Lien Documents) or involuntary subordination of a Lien on Collateral
securing a First Lien Obligation to a Lien securing another obligation of an
Obligor or other Person, (h) the exchange of a security interest in any
Collateral for a security interest in other Collateral, (i) the commencement of
an Insolvency Proceeding, or (j) any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, an Obligor
in respect of a First Lien Obligation or a Second Lien Obligation or holder of
such Obligation and notwithstanding any conflicting terms or conditions which
may be contained in any of the Documents.
 
2.3           Perfection; Contesting Liens.  Except as provided in Section 3.3
as between the First Lien Creditors and Second Lien Creditors, (a) the First
Lien Agent will be solely responsible for perfecting and maintaining the
perfection of its Liens on the First Lien Collateral, and (b) the Second Lien
Agent will be solely responsible for perfecting and maintaining the perfection
of its Liens on the Second Lien Collateral.  This Agreement is intended solely
to govern the respective Lien priorities as between the First Lien Creditors and
the Second Lien Creditors and does not impose on the First Lien Creditors or the
Second Lien Creditors any obligations in respect of the disposition of Proceeds
of foreclosure on any Collateral that would conflict with a prior perfected
claim in favor of another Person, an order or decree of a court or other
Governmental Authority, or applicable law.  Notwithstanding any other provision
of this Agreement, if the First Lien Agent receives notice of the First Lien
Obligations arising under Cash Management Agreements or Secured Hedge
Agreements, the First Lien Agent may rely, without further inquiry, on such
notice and  any supporting documentation the First Lien Agent receives from the
applicable Person.  In the absence of such notice, the First Lien Agent will
have no obligation to the Secured Party under any Cash Management Agreement or
Secured Hedge Agreement, including any obligation to verify the payment of the
Obligations thereunder or the provision of cash collateral in respect thereof,
in each case for purposes of determining the Discharge of First Lien
Obligations.   The First Lien Agent and the First Lien Creditors will have no
liability to any Second Lien Creditor for (and the Second Lien Agent hereby
waives, on behalf of itself and the other Second Lien Secured Parties, any claim
arising from) any action or inaction by a First Lien Creditor with respect to
any First Lien Document, First Lien Obligations or Collateral, including (1) the
maintenance, preservation, or collection of the First Lien Obligations or any
Collateral, and (2) the foreclosure upon, or the sale, liquidation, maintenance,
preservation, or other disposition of, any Collateral, including any such action
or inaction that results in a default or event of default under the Second Lien
Documents.  The First Lien Agent will not have by reason of this Agreement or
any other document a fiduciary relationship with any First Lien Creditor or any
Second Lien Creditor, and the Second Lien Agent will not have by reason of this
Agreement or any other document a fiduciary relationship with any First Lien
Creditor or any Second Lien Creditor. The parties recognize that the interests
of the First Lien Agent and the Second Lien Agent may differ, and the First Lien
Agent may act in its own interest or in the interest of the First Lien Creditors
without taking into account the interests of any Second Lien Creditor.  The
First Lien Agent will not contest, or support any Person in contesting, directly
or indirectly, in any proceeding (including an Insolvency Proceeding) the
validity, enforceability, perfection, characterization or priority of any Lien
securing or purportedly securing a Second Lien Obligation.  The Second Lien
Agent will not contest, or support any Person in contesting, directly or
indirectly, in any proceeding (including an Insolvency Proceeding) the validity,
enforceability, perfection, characterization or priority of any Lien securing or
purportedly securing a First Lien Obligation.  Nothing in this Agreement shall
be construed to (x) prevent or impair the rights of any Secured Creditor to
enforce this Agreement, or (y) waive any default or event of default under the
Second Lien Loan Documents resulting from the incurrence of First Lien Loans
under the First Lien Loan Documents with a principal amount in excess of the
Maximum First Lien Principal Amount.
 
 
13

--------------------------------------------------------------------------------

 
 
2.4           Payment Over; Application of Proceeds of Collateral.  Until the
Discharge of First Lien Obligations, whether or not an Insolvency Proceeding has
commenced and without regard to whether the First Lien Creditors have exhausted
all of their remedies against the Obligors under the First Lien Documents or
otherwise, any Collateral, Distributions in respect thereof or Proceeds thereof
received by any Second Lien Creditor, including any such Collateral constituting
Proceeds, or any payment or Distribution, that may be received by any Second
Lien Creditor (a) in connection with the exercise of any right or remedy
(including any right of set-off or recoupment) with respect to the Collateral,
(b) in connection with any insurance policy claim or any condemnation award (or
deed in lieu of condemnation) in respect of the Collateral, (c) from the
collection or other Disposition of, or realization on, the Collateral in any
Enforcement Action or (except as provided in Section 6.10) pursuant to any
Insolvency Proceeding or (d) in violation of this Agreement, shall be segregated
and held in trust and promptly paid over to the First Lien Agent, for the
benefit of the First Lien Creditors, in the same form as received, with any
necessary endorsements.  The First Lien Agent is authorized to make such
necessary endorsements as agent for the Second Lien Creditor.  This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Lien Obligations.  All  Collateral and all Proceeds thereof received
after the Discharge of First Lien Obligations shall be segregated and held in
trust for and forthwith paid over, in the kind or funds and currency received,
to the Second Lien Creditors for application to the Second Lien Obligations
(unless otherwise required by law or court order) and, after the Discharge of
Second Lien Obligations, to whomever may be lawfully entitled thereto.
 
2.5           Release of Collateral Upon Enforcement Action or Permitted Sale or
Disposition.  If the First Lien Agent releases a Lien on all or any portion of
the Collateral in connection with:  (a) an Enforcement Action, (b) a sale in the
ordinary course pursuant to Section 363 of the Bankruptcy Code or other
Bankruptcy Law, the entry of an order of the Bankruptcy Court pursuant to
Section 363 of the Bankruptcy Code or section 36 of the CCAA or any other
analogous Bankruptcy Law, or in connection with the confirmation of a plan of
reorganization or arrangement in any Insolvency Proceeding, or (c) a Disposition
of any Collateral other than pursuant to an Enforcement Action (whether or not
there is an Event of Default under the First Lien Documents), then any Lien of
the Second Lien Agent on such Collateral will be, except as otherwise provided
below, automatically and simultaneously released to the same extent, and the
Second Lien Agent will be deemed to have consented under the Second Lien
Documents to such transaction free and clear of the Second Lien Agent’s security
interest (it being understood that the Second Lien Agent shall still, subject to
the terms of this Agreement, have a security interest with respect to the
Proceeds of such Collateral except to the extent applied to First Lien
Obligations) and to have waived the provisions of the Second Lien Documents to
the extent necessary to permit such transaction and will promptly execute and
deliver to the First Lien Agent such Release Documents as the First Lien Agent
requests to effectively release or confirm the release of such Lien of the
Second Lien Agent and take such further actions as the First Lien Agent shall
reasonably require in order to release or terminate such Second Lien Agent’s
Liens on such Collateral (or release any applicable Obligor, including any
Obligor that is an issuer of the equity that is the subject of such transaction
and any subsidiary thereof); provided that such release will not occur without
the consent of the Second Lien Agent for (x) an Enforcement Action, as to any
Collateral the net cash Proceeds of the Disposition of which will not be applied
to permanently repay (or otherwise reduce in the case of a “credit bid”) the
First Lien Obligations or any DIP Financing, (y) a Disposition (other than a
Disposition described in (a) or (b) above), if the Disposition is prohibited by
a provision of the Second Lien Loan Agreement other than solely as the result of
the existence of a default or event of default under the Second Lien Documents
or (z) a release in connection with any matter described in clause (b) above, if
pursuant to court order, (i) the Liens of the Second Lien Creditors would not
attach to the net Proceeds of the Disposition with the same priority and
validity as the Liens held by the Second Lien Creditors on such Collateral, with
the Liens remaining subject to the terms of this Agreement, or (ii) the net
Proceeds of a Disposition of Collateral received by First Lien Agent in excess
of those necessary to achieve the Discharge of First Lien Obligations would not
be distributed in accordance with the UCC, the PPSA and applicable law.
 
 
14

--------------------------------------------------------------------------------

 
 
2.6           Power of Attorney.  The Second Lien Agent hereby appoints the
First Lien Agent and any officer or agent of the First Lien Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the place and stead of the Second Lien Agent and the other
Second Lien Creditors or in the First Lien Agent’s own name, in the First Lien
Agent’s discretion to take any action and to execute any and all documents and
instruments that may be reasonable and appropriate for the purpose of carrying
out the terms of Section 2.5, including any endorsements or other instruments of
transfer or release; provided, that the First Lien Agent shall not be permitted
to provide any consent described in the proviso to Section 2.5 which is required
of the Second Lien Agent. This appointment is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations or such time as this
Agreement is terminated in accordance with its terms.  No Person to whom this
power of attorney is presented, as authority for the First Lien Agent (or any
officer or agent of the First Lien Agent) to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
any Second Lien Creditor as to the authority of the First Lien Agent (or any
such officer or agent) to take any action described herein, or as to the
existence of or fulfillment of any condition to this power of attorney, which is
intended to grant to the First Lien Agent (or any officer or agent of the First
Lien Agent) the authority to take and perform the actions contemplated herein.
 
2.7           Waiver.  Each of the Secured Creditors, (a) waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
under the Documents and notice of or proof of reliance by the Secured Creditors
upon this Agreement and protest, demand for payment or notice except to the
extent otherwise specified herein and (b) acknowledges and agrees that the other
Secured Creditors have relied upon the Lien priority and other provisions hereof
in entering into the Documents and in making funds available to the Borrowers
thereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
2.8           Notice of Interest In Collateral.  This Agreement is intended, in
part, to constitute an authenticated notification of a claim by each Secured
Creditor to the other Secured Creditors of an interest in the Collateral in
accordance with the provisions of Sections 9-611 and 9-621 of the UCC.
 
2.9           New Liens.   So long as the Discharge of First Lien Obligations
shall not have occurred, the parties hereto agree that no additional Liens shall
be granted or permitted on any asset of any Borrower or any other Obligor to
secure any Second Lien Obligation unless, subject to the terms of this
Agreement, immediately after giving effect to such grant or concurrently
therewith, a senior and prior Lien shall be granted on such asset to secure the
First Lien Obligations.  So long as the Discharge of Second Lien Obligations
shall not have occurred, the parties hereto agree that no additional Liens shall
be granted or permitted on any asset of any Borrower or any other Obligor to
secure any First Lien Obligation unless, subject to the terms of this Agreement,
immediately after giving effect to such grant or concurrently therewith, a
junior and subordinated Lien shall be granted on such asset to secure the Second
Lien Obligations.  To the extent that the foregoing provisions of this Section
are not complied with for any reason, without limiting any other rights and
remedies available to the First Lien Agent or the First Lien Creditors, the
Second Lien Agent, on behalf of the Second Lien Creditors, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.9 shall be subject to the terms
of this Agreement, including the turnover provisions of Section 2.4.
 
2.10           Similar Liens and Agreements.  The Parties intend that the
Collateral securing all or any portion of the First Lien Obligations and the
Collateral securing the Second Lien Obligations be identical (other than cash
and other assets specifically securing First Lien Letter of Credit Obligations
or Cash Management Obligations).  Accordingly, subject to the other provisions
of this Agreement, the Parties will use commercially reasonable efforts to
cooperate:
 
(a)           to determine, upon the reasonable written request of the First
Lien Agent or the Second Lien Agent, the specific assets included in the
Collateral securing their respective Obligations, the steps taken to perfect the
Liens thereon and the identity of the Obligors;
 
(b)           to make the forms, documents, and agreements creating or
evidencing the Liens of the Parties in the Collateral materially the same, other
than with respect to the relative priority of the Liens created or evidenced
thereunder, the identity of the Secured Parties benefitted thereby and other
matters contemplated by this Agreement; and
 
(c)           to provide that any Lien obtained by any Secured Creditor in
respect of any judgment obtained in respect of any Obligations shall be subject
in all respects to the terms of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.              Enforcement of Security.
 
3.1           Exercise of Remedies against Collateral.
 
  (a)  Subject to subsection (b) below, until the Discharge of First Lien
Obligations, the First Lien Creditors will have the exclusive right to (1)
commence and maintain Enforcement Actions (including the rights to set-off or
“credit bid” their debt), (2) subject to Section 2.5, make determinations
regarding the release or disposition of, or restrictions with respect to, the
Collateral, and (3) otherwise enforce the rights and remedies of a secured
creditor under the UCC, the PPSA and other applicable law and the Bankruptcy
Laws of any applicable jurisdiction in such order and in such manner as the
First Lien Creditors may determine in their sole discretion without consulting
with or obtaining the consent of any Second Lien Creditor and regardless of
whether any such exercise is adverse to the interests of any Second Lien
Creditor, except as otherwise required pursuant to the UCC, the PPSA and other
applicable law, subject to the relative priorities described in Section 2.1.  In
conducting any public or private sale under the UCC or the PPSA, 10 days’ notice
shall be deemed to be commercially reasonable notice.  The First Lien Agent and
the other First Lien Creditors may take Enforcement Actions pursuant to the
provisions of the First Lien Documents and applicable law, all in such manner as
they may determine in the exercise of their sole discretion. Such Enforcement
Actions may include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC or the PPSA and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.  Except as
provided in this Section 3.1 and Section 3.2 below, notwithstanding any rights
or remedies available to a Second Lien Creditor under any of the Second Lien
Documents, applicable law or otherwise, a Second Lien Creditor shall not take
any Enforcement Action.  Until the Discharge of First Lien Obligations, each
Second Lien Creditor (1) shall not take any action that would hinder any
exercise of remedies or the taking of any Enforcement Action under the First
Lien Documents, and (2) waives any right it may have as a junior lien creditor
or otherwise to object to the manner in which the First Lien Agent or the First
Lien Creditors may seek to take any Enforcement Action (including any right to
object to a First Lien Creditor accepting any Collateral in full or partial
satisfaction of First Lien Obligations under Section 9-620 of the UCC or any
applicable law in Canada), regardless of whether any action or omission by or on
behalf of the First Lien Agent and the First Lien Creditors is adverse to the
interest of the Second Lien Creditors.
 
(b)           Notwithstanding the preceding Section 3.1(a), Second Lien
Creditors may commence and may continue an Enforcement Action with respect to a
Second Lien Default only if: (1) the Standstill Period with respect thereto
shall have elapsed; (2) the First Lien Agent is not then pursuing with
commercially reasonable diligence an Enforcement Action with respect to all or a
material portion of the Collateral (which would include the notification of
account debtors to make payments to the First Lien Agent or its agents and
exercising dominion over any cash or security accounts of any Obligor) or
attempting with commercially reasonable diligence to vacate any stay or
prohibition against such exercise; (3) any acceleration of the Second Lien
Obligations has not been rescinded; and (4) the applicable Obligor is not then a
debtor in an Insolvency Proceeding.
 
 
17

--------------------------------------------------------------------------------

 
 
3.2           Permitted Actions.  Notwithstanding Section 3.1(a), a Second Lien
Creditor may (a) file a proof of claim or statement of interest, vote on a plan
of reorganization (including a vote to accept or reject a plan of partial or
complete liquidation, reorganization, arrangement, composition, or extension),
and make other filings, arguments, and motions, with respect to the Second Lien
Obligations and the Collateral in any Insolvency Proceeding commenced by or
against any Obligor; (b) take action to create, perfect, preserve, or protect
(but not enforce) its Lien on the Collateral, so long as such actions are not
adverse to the priority status in accordance with this Agreement of Liens on the
Collateral securing the First Lien Obligations or the First Lien Creditors’
rights to exercise remedies or otherwise not in accordance with this Agreement;
(c) file necessary pleadings in opposition to a claim objecting to or otherwise
seeking the disallowance of a Second Lien Obligation or a Lien securing the
Second Lien Obligation; (d) join (but not exercise any control over) a judicial
foreclosure or Lien enforcement proceeding with respect to the Collateral
initiated by the First Lien Agent, to the extent that such action could not
reasonably be expected to interfere materially with the Enforcement Action, but
no Second Lien Creditor may receive any Proceeds thereof unless expressly
permitted herein; (e) bid for or purchase Collateral at any public, private, or
judicial foreclosure upon such Collateral initiated by any First Lien Creditor,
or any sale of Collateral during an Insolvency Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the net cash Proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations and are applied to cause the Discharge of
the First Lien Obligations, in each case, at the closing of such bid; (f)
accelerate any Second Lien Obligations in accordance with the provisions of the
Second Lien Documents; and (g) seek adequate protection during an Insolvency
Proceeding to the extent expressly permitted by Section 6, in the case of each
of clauses (a) through (g) in a manner not inconsistent with the other terms of
this Agreement.   Except as expressly provided for herein, (1) no provision
hereof shall be construed to prohibit the payment by a Borrower of regularly
scheduled principal, interest and other amounts owed in respect of the Second
Lien Obligations so long as the receipt thereof is not the direct or indirect
result of any Enforcement Action, and (2) unless and until the Discharge of the
First Lien Obligations shall have occurred, the sole right of the Second Lien
Creditors with respect to the Collateral is to hold a lien on the Collateral
pursuant to the Second Lien Collateral Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
after the Discharge of the First Lien Obligations shall have occurred.
 
3.3           Collateral In Possession.
 
(a)      If the First Lien Agent has any Pledged Collateral in its possession or
control, then, subject to Section 2.1 and this Section 3.3, the First Lien Agent
will possess or control such Pledged Collateral as bailee or agent for
perfection for the benefit of the Second Lien Agent as secured party, so as to
satisfy the requirements of sections 8-106(d)(3), 8-301(a)(2), 9-313(c) and
9-314(a) of the UCC and section 22.1 of the PPSA.  The First Lien Agent will
have no obligation to any First Lien Creditor or Second Lien Creditor to ensure
that any Pledged Collateral is genuine or owned by any of the Obligors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 3.3.  In this Section 3.3, “control” has the meaning given that term in
sections 8-106 and 9-314 of the UCC.
 
(b)         The duties or responsibilities of the First Lien Agent under this
Section 3.3 will be limited solely to possessing or controlling the applicable
Pledged Collateral as bailee or agent for perfection in accordance with this
Section 3.3 and delivering such Pledged Collateral upon a Discharge of First
Lien Obligations, as provided in subsection (e) below.  The First Lien Agent
makes no representation or warranty as to whether the provisions of this Section
3.3 are sufficient to perfect the security interest in any Collateral in which
the First Lien Agent has such possession or control.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)         If the Second Lien Agent has any Pledged Collateral in its
possession or control, then, subject to Section 2.1 and this Section 3.3, the
Second Lien Agent will promptly notify the First Lien Agent of its possession or
control of such Pledged Collateral and if requested by the First Lien Agent,
deliver or transfer such Pledged Collateral in its possession or control,
together with any necessary endorsements (which endorsements will be without
recourse and without any representation or warranty), to the First Lien Agent in
such manner as the First Lien Agent shall reasonably direct.  Until such
delivery or transfer is complete, the Second Lien Agent shall possess or control
such Pledged Collateral as bailee or agent for perfection for the benefit of the
First Lien Agent as secured party, so as to satisfy the requirements of sections
8-106(d)(3), 8-301(a)(2), 9-313(c) and 9-314(a) of the UCC and section 22.1 of
the PPSA. The Second Lien Agent will have no obligation to any First Lien
Creditor or Second Lien Creditor to ensure that any Pledged Collateral is
genuine or owned by any of the Obligors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 3.3.  The First Lien Agent
hereby waives and releases the Second Lien Agent from all claims and liabilities
arising out of the Second Lien Agent’s role under this Section 3.3(c) as bailee
or agent with respect to any Pledged Collateral. The Second Lien Agent makes no
representation or warranty as to whether the provisions of this Section 3.3(c)
are sufficient to perfect the security interest in any Collateral in which the
Second Lien Agent has such possession or control.
 
(d)         The duties or responsibilities of the Second Lien Agent under this
Section 3.3 will be limited solely to possessing or controlling the Pledged
Collateral as bailee or agent for perfection in accordance with this Section 3.3
and delivering the Pledged Collateral to the First Lien Agent promptly upon the
request by the First Lien Agent therefor.  The Second Lien Agent makes no
representation or warranty as to whether the provision of this Section 3.3 are
sufficient to perfect the security interest in any Collateral in which the
Second Lien Agent has such possession or control.
 
(e)         Upon the Discharge of First Lien Obligations, First Lien Agent will
promptly deliver or transfer (subject to the terms of any control agreement)
control of any Pledged Collateral in its possession or control, together with
any necessary endorsements (which endorsements will be without recourse and
without any representation or warranty), first, to the Second Lien Agent if any
Second Lien Obligations remain outstanding, and second, to the applicable
Obligor or Obligors or, in the case of clauses first and second, as a court of
competent jurisdiction may otherwise direct.
 
3.4           Waiver of Marshalling and Similar Rights.  Until the Discharge of
First Lien Obligations, the Second Lien Agent and each other Second Lien
Creditor, to the fullest extent permitted by applicable law, waives as to the
First Lien Agent and each other First Lien Creditor any requirement regarding,
and agrees not to demand, request, plead or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law.
 
3.5           Insurance and Condemnation Awards.  Until the Discharge of First
Lien Obligations, and subject to the rights of the Obligors under the First Lien
Documents, First Lien Agent will have the exclusive right to adjust settlement
for any losses covered by an insurance policy covering the Collateral, and to
approve an award granted in a condemnation or similar proceeding (or a deed in
lieu of condemnation) affecting the Collateral, and all proceeds of such policy,
award, or deed will be applied in accordance with Section 2.4 and thereafter, if
no Second Lien Obligations are outstanding, to the payment to the owner of the
subject property, such other Person as may be entitled thereto, or as a court of
competent jurisdiction may otherwise direct.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.                      Covenants
 
4.1           Amendments to First Lien Documents.
 
  (a)           The First Lien Creditors may at any time and from time to time
and without consent of or notice to any Second Lien Creditor, without incurring
any liability to any Second Lien Creditor and without impairing or releasing any
rights or obligations hereunder or otherwise, amend, restate, supplement,
modify, substitute, renew or replace any or all of the First Lien Documents;
provided that without the consent of the Requisite Second Lien Creditors, the
First Lien Creditors shall not amend, restate, supplement, modify, substitute,
renew or (except as provided in Section 6.2) Refinance any or all of the First
Lien Documents to (a) directly increase the interest rate margins on the First
Lien Obligations to an amount greater than 300 basis points per annum on a
weighted average basis above the applicable interest rate margins on the First
Lien Obligations in effect on the date hereof (excluding, without limitation,
fluctuations in underlying rate indices and imposition of a default rate of 2%
per annum), (b) extend the final maturity date of the First Lien Obligations to
a date later than October 1, 2019, (c) restrict the amendment of the Second Lien
Documents except as set forth in Section 4.2, (d) increase the principal portion
of the First Lien Obligations in excess of the Maximum First Lien Principal
Amount, (e) modify a mandatory prepayment provision relating to the sale of
Vessels in a manner that (i) allows amounts that would otherwise be required to
be used to prepay First Lien Obligations to be retained by the Obligors to an
amount greater than permitted under the Second Lien Documents or (ii) provides
that proceeds of the sale of Vessels applied to the prepayment of revolving
loans would not also provide for a corresponding permanent reduction of the
applicable revolving loan commitment, or (f) modify a covenant that directly
restricts one or more Obligors from making payments under the Second Lien
Documents that would otherwise be permitted under the First Lien Documents as in
effect on the date hereof.
 
(b)           Notwithstanding any provision contained in the Second Lien
Documents to the contrary, the Obligors, the First Lien Agent and the other
First Lien Creditors may at any time and from time to time without the consent
of or notice to any Second Lien Creditor and without violating any Second Lien
Document or creating any Second Lien Default, amend the payment waterfall
provisions contained in the First Lien Documents, create or add new tranches of
First Lien Obligations, and/or reallocate all or a portion of the First Lien
Obligations to the principal amount of one or more newly created loan tranches
or facilities (which new tranches or facilities shall constitute "First Lien
Obligations" hereunder, subject to the proviso below), each of which (and/or the
Liens securing same) may be contractually senior, junior or pari passu to the
then existing or thereafter arising First Lien Obligations (and/or the Liens
securing same) and contain such terms and provisions to be determined and agreed
among the Obligors (or any one or more of them), First Lien Agent, and relevant
First Lien Creditors; provided, however, that any such amendments, creations,
additions, reallocations and modifications shall be subject to the limitations
set forth in Section 4.1(a).
 
 
20

--------------------------------------------------------------------------------

 
 
4.2           Amendments to Second Lien Documents.  Until the Discharge of First
Lien Obligations has occurred, and notwithstanding anything to the contrary
contained in the Second Lien Documents, the Second Lien Creditors shall not,
without the prior written consent of the First Lien Agent, amend, restate,
supplement, modify, substitute, renew or Refinance any or all of the Second Lien
Documents to (a) directly or indirectly increase the applicable interest rates
in respect of the Second Lien Obligations (excluding, without limitation,
fluctuations in underlying rate indices and imposition of a default rate of 2%
per annum) by more than 300 basis points per annum, (b) shorten the maturity or
weighted average life to maturity of the Second Lien Obligations, require that
any payment on the Second Lien Obligations be made earlier than the date
originally scheduled for such payment or that any commitment expire any earlier
than the date originally scheduled therefor, or add or make more restrictive any
mandatory prepayment, redemption, repurchase, sinking fund or similar
requirement, provided that the prior written consent of the First Lien Agent
shall not be required with respect to any modification which shortens the
maturity of the Second Lien Obligations upon the effectiveness of any change
made to shorten the maturity of the First Lien Obligations by an equivalent
period, (c) add or modify in a manner adverse to any Obligor or any First Lien
Creditor any covenant, agreement or event of default under the Second Lien
Documents (except to the extent necessary to conform to changes made to the
First Lien Documents, excluding changes related to the first priority status of
the First Lien Obligations and subject to the preservation of cushions on
financial covenant levels and dollar amounts consistent with those contained in
the First Lien Documents in effect prior to such addition or modification), (d)
restrict the amendment of the First Lien Documents except as set forth in
Section 4.1 or (e) increase the principal amount of the Second Lien Obligations
(other than, subject to clause (a) above, as a result of interest thereon having
been paid in-kind or capitalized).
 
4.3           Amendments to Collateral Documents.  If a First Lien Creditor and
an Obligor modify a First Lien Collateral Document, the modification will apply
automatically to any comparable provision of a Second Lien Collateral Document,
without the consent of any Second Lien Creditor and without any action by Second
Lien Agent or any Obligor; provided that no such modification will (a) remove or
release the Lien of the Second Lien Creditors on the Collateral, except to the
extent that (1) the release is permitted hereunder and (2) there is a
corresponding release of the Lien of the First Lien Creditors on the Collateral,
(b) impose duties on the Second Lien Agent without its consent, (c) permit other
Liens on the Collateral not permitted under the terms of the Second Lien
Documents other than as provided in Section 6, or (d) by its terms be adverse to
the interest of the Second Lien Creditors to a greater extent than the First
Lien Creditors (other than by virtue of their relative priorities and rights and
obligations hereunder).
 
4.4           Prepayments.  Without the prior written consent of the First Lien
Agent, no Second Lien Creditor will take, demand or receive from any Obligor any
prepayment of principal (whether optional, voluntary, mandatory or otherwise or
by redemption, defeasance or other payment or distribution) with respect to any
Second Lien Obligations, except for mandatory prepayments in respect of
Dispositions of assets, the issuance or incurrence of Indebtedness, the issuance
of Stock or receipt of capital contributions and the existence of excess cash
flow, in each  case only to the extent expressly permitted by the terms of the
First Lien Documents.
 
 
21

--------------------------------------------------------------------------------

 
 
4.5           Effect of Refinancing.
 
(a)         If the Discharge of First Lien Obligations is being effected through
a Refinancing; provided that (1) the First Lien Agent gives a notice of such
Refinancing to the Second Lien Agent at least 5 Business Days prior to such
Refinancing (except as otherwise provided in Section 6.2) and (2) the credit
agreement and the other documents evidencing such new First Lien Obligations
(the “New First Lien Documents”) do not effect an amendment, supplement or other
modification of the terms of the First Lien Obligations in a manner that is
prohibited by Section 4.1, then (A) such Discharge of First Lien Obligations
shall be deemed not to have occurred for all purposes of this Agreement, (B) the
indebtedness under such Refinancing and all other obligations under the credit
documents evidencing such indebtedness (the “New First Lien Obligations”) shall
be treated as First Lien Obligations for all purposes of this Agreement, (C) the
New First Lien Documents shall be treated as the First Lien Documents and (D)
the agent under the New First Lien Documents (the “New First Lien Agent”) shall
be deemed to be the First Lien Agent for all purposes of this Agreement.  Upon
receipt of a notice of Refinancing under the preceding sentence, which notice
shall include the identity of the New First Lien Agent, the Second Lien Agent
shall promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the New First Lien Agent may reasonably
request in order to provide to the New First Lien Agent and the holders of the
New First Lien Obligations the rights and powers set forth herein; provided,
that the failure of the Second Lien Agent to enter into such documents and
agreements shall not affect the rights of the party that consummates the
Refinancing to rely on and enforce the terms of this Agreement.
 
(b)         If the Discharge of Second Lien Obligations is being effected
through a Refinancing; provided that (1) the Second Lien Agent gives a notice of
such Refinancing to the First Lien Agent at least 5 Business Days prior to such
Refinancing and (2) the credit agreement and the other documents evidencing such
New Second Lien Obligations (the “New Second Lien Documents”) do not effect an
amendment, supplement or other modification of the terms of the Second Lien
Obligations in a manner that is prohibited by Section 4.2, then (A) such
Discharge of Second Lien Obligations shall be deemed not to have occurred for
all purposes of this Agreement, (B) the indebtedness under such Refinancing and
all other obligations under the credit documents evidencing such indebtedness
(the “New Second Lien Obligations”) shall be treated as Second Lien Obligations
for all purposes of this Agreement, (C) the New Second Lien Documents shall be
treated as the Second Lien Documents and (D) the agent under the New Second Lien
Documents (the “New Second Lien Agent”) shall be deemed to be the Second Lien
Agent for all purposes of this Agreement.  Upon receipt of a notice of
Refinancing under the preceding sentence, which notice shall include the
identity of the New Second Lien Agent, the First Lien Agent shall promptly enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the New Second Lien Agent may reasonably request in order to
provide to the New Second Lien Agent the rights and powers set forth herein;
provided, that the failure of the First Lien Agent to enter into such documents
and agreements shall not affect the rights of the party that consummates the
Refinancing to rely on and enforce the terms of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)         By their acknowledgement hereto, Obligors agree to cause the
agreement, document or instrument pursuant to which any New First Lien Agent or
any New Second Lien Agent is appointed to provide that the New First Lien Agent
or New Second Lien Agent, as applicable, agrees to be bound by the terms of this
Agreement.
 
Section 5.                      Second Lien Creditors’ Purchase Option.
 
5.1           Purchase Option.  If there is (a) an acceleration of the First
Lien Obligations in accordance with the First Lien Loan Agreement, (b) an Event
of Default arising from the failure of a Borrower to make any payment in respect
of principal, interest or fees (other than administrative agency or collateral
agency fees) under the First Lien Loan Agreement that is not waived by the First
Lien Creditors, within 45 days of its occurrence, or (c) the commencement of an
Insolvency Proceeding (each a “Purchase Event”), then Second Lien Creditors may
within 15 Business Days of notice from the First Lien Agent pursuant to clause
(a) or (b) above or within 15 Business Days of the first Purchase Event to occur
under clause (c) above (as the case may be, the “Purchase Deadline”), and not
afterwards, purchase all, but not less than all, of the First Lien Obligations
(the “Purchase Obligations”) for the Purchase Price.  Notwithstanding anything
in the First Lien Documents to the contrary, no consent of any Obligor to such
purchase shall be required.  Such purchase will (1) include all principal of,
and all accrued and unpaid interest, fees, and expenses in respect of, all First
Lien Obligations, and all other First Lien Obligations, outstanding at the time
of purchase, (2) be made pursuant to an “Assignment” (as such term is defined in
the First Lien Loan Agreement, but including only those representations and
warranties of the Assignor thereunder as are specified in Section 5.6), whereby
the Second Lien Creditors will assume all funding commitments and Obligations of
First Lien Creditors under the First Lien Documents, and (3) otherwise be
subject to the terms and conditions of this Section 5.  Each First Lien Creditor
will retain all rights to indemnification provided in the relevant First Lien
Documents for all claims and other amounts relating to facts and circumstances
relating to such First Lien Creditor’s holdings of the First Lien Obligations
(except to the extent such claims and other amounts were included in the
Purchase Price).  No amendment, modification or waiver following any purchase
under this Section 5 of any indemnification provisions under the First Lien
Documents shall be effective as to any First Lien Creditor or any Affiliate or
officer, director, employee or other related indemnified person of such First
Lien Creditor (“Indemnified First Lien Person”) without the prior written
consent of such Indemnified First Lien Person, and such indemnification
provisions shall continue in full force and effect for the benefit of the
Indemnified First Lien Persons whether or not any First Lien Documents otherwise
remain in effect. Notwithstanding the occurrence of a Purchase Event, the
delivery of a Purchase Notice or the existence or operation of the terms in this
Section 5, the First Lien Creditors may take or refrain from taking any
Enforcement Action at any time; provided, that following the delivery of a
Purchase Notice, the First Lien Creditors may only take an Enforcement Action to
the extent set forth in Section 5.2(b).
 
5.2           Purchase Notice.
 
(a)           The Second Lien Creditors desiring to purchase all of the Purchase
Obligations (the “Purchasing Creditors”) will deliver a written notice (the
“Purchase Notice”) to the First Lien Agent no later than three Business Days
before the Purchase Deadline that (1) is signed by the Purchasing Creditors, (2)
states that it is a Purchase Notice under this Section 5, (3) states that each
Purchasing Creditor is irrevocably electing to purchase, in accordance with this
Section 5, the percentage of all of the Purchase Obligations stated in the
Purchase Notice for that Purchasing Creditor, which percentages must aggregate
exactly 100% for all Purchasing Creditors, (4) contains a representation and
warranty by each Purchasing Creditor that the Purchase Notice conforms with the
Second Lien Documents and any other binding agreement among the Second Lien
Creditors, and (5) designates a purchase date (the “Purchase Date”) on which the
purchase will occur, that is not later than the Purchase Deadline. A Purchase
Notice will be ineffective if it is received by the First Lien Agent after the
occurrence giving rise to the Purchase Event is waived, cured, or otherwise
ceases to exist.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)  Upon the First Lien Agent’s receipt of an effective Purchase Notice
conforming to this Section 5.2, the Purchasing Creditors will be irrevocably
obligated to purchase, and the First Lien Creditors will be irrevocably
obligated to sell, the First Lien Obligations in accordance with and subject to
this Section 5.  If so instructed by the Second Lien Creditors in the Purchase
Notice, the First Lien Creditors shall not complete any Enforcement Action
(other than (1) the exercise of control over any Obligor’s deposit or securities
accounts, (2) the collection of proceeds of accounts and payment intangibles,
and (3) Enforcement Actions taken under Exigent Circumstances), as long as the
purchase and sale of the First Lien Obligations provided for in this Section 5
shall have closed, and the First Lien Creditors shall have received payment in
full of the First Lien Obligations as provided for in Section 5.3, in each case
by the date designated as the Purchase Date in the Purchase Notice.
 
5.3           Purchase Price. The purchase price (“Purchase Price”) for the
Purchase Obligations will equal the sum of (a) the principal amount of all
loans, advances, or similar extensions of credit included in the Purchase
Obligations (including unreimbursed amounts drawn on First Lien Letters of
Credit, but excluding the undrawn amount of outstanding First Lien Letters of
Credit), and all accrued and unpaid fees  and interest thereon through the
Purchase Date (including any acceleration prepayment penalties or premiums and
breakage costs that would be required to be paid to the First Lien Creditors if
the Obligations were prepaid on the Purchase Date), (b) the net aggregate amount
then owing to counterparties under Secured Hedge Agreements, including any
amounts owing to the counterparties as a result of the termination (or early
termination) of such Secured Hedge Agreements, (c) the net aggregate amount then
owing to creditors under Cash Management Agreements that are First Lien
Documents, including all amounts owing to the creditors as a result of the
termination (or early termination) thereof, (d) all accrued and unpaid fees,
expenses, indemnities, and other amounts owed to the First Lien Creditors under
the First Lien Documents on the Purchase Date, and (e) amounts according to the
good faith estimate of the First Lien Agent of contingent obligations in respect
of claims which are known to the First Lien Agent or First Lien Creditors and
which are reasonably expected by the First Lien Agent to require the making of a
payment under the First Lien Documents.
 
5.4           Purchase Closing. On the Purchase Date, (a) the Purchasing
Creditors will execute and deliver the Assignment, (b) the Purchasing Creditors
will pay the Purchase Price to First Lien Agent by wire transfer of immediately
available funds, (c) the Purchasing Creditors will deposit with First Lien Agent
or its designee by wire transfer of immediately available funds, 105% of the
aggregate undrawn amount of all then outstanding First Lien Letters of Credit
and the aggregate facing and similar fees that will accrue thereon through the
stated maturity of the Letters of Credit (assuming no drawings thereon before
stated maturity), and (d) each of the  Purchasing Creditors will execute and
deliver to the First Lien Agent a waiver and release of, and covenant not to sue
in respect of, all claims arising out of this Agreement, the relationship
between the First Lien Creditors and the Second Lien Creditors in connection
with First Lien Documents and the Second Lien Documents, and the transactions
contemplated hereby as a result of exercising the purchase option contemplated
by this Section 5.
 
 
24

--------------------------------------------------------------------------------

 
 
5.5           Actions After Purchase Closing.
 
(a) Promptly after the closing of the purchase of all Purchase Obligations, the
First Lien Agent will distribute the Purchase Price to the First Lien Creditors
in accordance with the terms of the First Lien Documents. The First Lien Agent
shall promptly turn over all possessory collateral to the Second Lien
Agent.  After the closing of the purchase of all Purchase Obligations, the
Purchasing Creditors may request that First Lien Agent immediately resign as
administrative agent and, if applicable, collateral agent under the First Lien
Loan Documents, and First Lien Agent will immediately resign if so
requested.  Upon such resignation, a new administrative agent and, if
applicable, a new collateral agent will be elected or appointed in accordance
with the First Lien Loan Documents.
 
(b)  The First Lien Agent will apply cash collateral to reimburse First Lien
Letter of Credit issuers for drawings under First Lien Letters of Credit, any
customary fees charged by the issuer in connection with such draws, and facing
or similar fees. When all Letters of Credit have been cancelled with the consent
of the beneficiary thereof, expired, or been fully drawn, and after all payments
from the account described above have been made, any remaining cash collateral
will be returned to the Purchasing Creditors, as their interests appear. If for
any reason the cash collateral is less than the amount owing with respect to a
First Lien Letter of Credit described in the sentence, then the Purchasing
Creditors will, in proportion to their interests determined as of the time of
demand for such reimbursement, promptly reimburse the First Lien Agent (who will
then pay the applicable First Lien Creditors) the amount of the deficiency.
 
5.6           No Recourse or Warranties; Defaulting Creditors.
 
(a)           The First Lien Creditors will be entitled to rely on the
statements, representations, and warranties in the Purchase Notice without
investigation, even if the First Lien Creditors are notified that any such
statement, representation, or warranty is not or may not be true.
 
(b)  The purchase and sale of the Purchase Obligations under this Section 5 will
be without recourse and without any representation or warranty whatsoever by the
First Lien Creditors, except that the First Lien Creditors shall represent and
warrant that on the Purchase Date, immediately before giving effect to the
purchase, (i) the First Lien Creditors own the Purchase Obligations free and
clear of all Liens, (ii) the principal of and accrued and unpaid interest on the
First Lien Obligations, and the fees and expenses thereof, are as stated in the
assignment agreement and (iii) each First Lien Creditor has the full right and
power to assign its First Lien Obligations and such assignment has been duly
authorized by all necessary corporate action by such First Lien Creditor.
  
 
25

--------------------------------------------------------------------------------

 
 
(c)  The obligations of the First Lien Creditors to sell their respective
Purchase Obligations under this Section 5 are several and not joint and several.
If a First Lien Creditor breaches its obligation to sell its Purchase
Obligations under this Section 5 (a “Defaulting Creditor”), no other First Lien
Creditor will be obligated to purchase the Defaulting Creditor’s Purchase
Obligations for resale to the holders of the Second Lien Obligations.  A First
Lien Creditor that complies with this Section 5 will not be in default of this
Agreement or otherwise be deemed liable for any action or inaction of any
Defaulting Creditor, provided that nothing in this subsection (c) will affect
the Purchasing Creditors’ obligation to purchase all of the Purchase
Obligations.
 
(d)  Each Obligor hereby consents to any assignment effected to one or more
Purchasing Creditors pursuant to this Section 5.
 
Section 6.                      Bankruptcy Matters.
 
6.1           Bankruptcy.  This Agreement shall be applicable both before and
after the filing of any petition by or against any Obligor under the Bankruptcy
Code or the commencement of any other Insolvency Proceeding and all converted or
succeeding cases in respect thereof.  The relative rights of the First Lien
Creditors and the Second Lien Creditors in respect of any Collateral or Proceeds
thereof shall continue after the filing of such petition or commencement of such
proceeding on the same basis as prior to the date of such filing or commencement
of such proceeding.  All references in this Agreement to any Obligor will
include such Person as a debtor-in-possession and any receiver, trustee, trustee
in bankruptcy, liquidator or other estate representative for such Person in an
Insolvency Proceeding.  This Agreement is a “subordination agreement” under
section 510(a) of the Bankruptcy Code and shall be enforceable in any Insolvency
Proceeding.
 
6.2           Post-Petition Financing.  Until the Discharge of First Lien
Obligations, if an Insolvency Proceeding has commenced, no Second Lien Creditor
may, directly or indirectly, contest, protest, or object to, and each Second
Lien Creditor will be deemed to have consented to, and hereby consents in
advance to, (1) any use, sale, or lease of “cash collateral” (as defined in
section 363(a) of the Bankruptcy Code), and (2) any Borrower or any other
Obligor obtaining DIP Financing if the First Lien Agent consents to such use,
sale, or lease, or DIP Financing; provided that (A) in the case of a DIP
Financing, the Second Lien Agent is not required as a condition to such DIP
Financing to release its Lien on the Collateral as the same may exist at the
time of such DIP Financing, (B) the Second Lien Agent, on behalf of the Second
Lien Creditors, may seek adequate protection as permitted by Section 6.3, (C)
the Second Lien Agent may object to the amount of any DIP Financing if, after
taking into account the principal amount of such DIP Financing (after giving
effect to any Refinancing or “roll-up” of First Lien Obligations) on any date,
the sum of the then outstanding principal amount of any First Lien Obligations
and the then outstanding principal amount of any DIP Financing (including the
unfunded commitments under such DIP Financing) would exceed the Maximum First
Lien Principal Amount, and (D) in the case of a DIP Financing, the Liens
securing such DIP Financing are pari passu with, or superior in priority to, the
then outstanding First Lien Obligations and the Liens securing such First Lien
Obligations, respectively.  The Second Lien Creditors further agree that: (i)
adequate notice to the Second Lien Creditors for such DIP Financing or use of
cash collateral shall be deemed to have been given to the Second Lien Creditors
if the Second Lien Agent receives notice in advance of the hearing to approve
such DIP Financing or use of cash collateral on an interim basis and at least 5
Business Days in advance of the hearing to approve such DIP Financing or use of
cash collateral on a final basis, (ii) such DIP Financing (and any First Lien
Obligations) may be secured by Liens on all or a part of the assets of the
Obligors that shall be superior in priority to the Liens on the assets of the
Obligors held by any other Person, (iii) the Second Lien Creditors consent to,
and will, subordinate (and will be deemed hereunder to have subordinated) their
Liens (A) to the Liens securing such DIP Financing (the “DIP Liens”) on the same
terms (but on a basis junior to the Liens of the First Lien Creditors) as the
Liens of the First Lien Creditors are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (B) to
any “replacement Liens” or Liens on additional collateral granted to the First
Lien Creditors as adequate protection of their interests in the Collateral (the
“Senior Adequate Protection Liens”) and (C) to any professional fee or other
“carve-out” agreed to by the First Lien Agent or the other First Lien Creditors
and (iv) any customary “carve-out” or other similar administrative priority
expense or claim consented to in writing by the First Lien Agent (or granted
pursuant to any order in any Insolvency Proceeding as to which the First Lien
Agent did not object), including, without limitation, break up fees and expense
reimbursement in connection with an auction of any assets of any Obligor to be
paid prior to or contemporaneously with the Discharge of First Lien Obligations,
will be deemed for purposes of Section 6.2 to be a use of cash collateral or
will otherwise be deemed consented to by the Second Lien Creditors.  No Second
Lien Creditor may, directly or indirectly, provide or propose, or support any
other Person in providing or proposing, DIP Financing to an Obligor; provided,
that (x) if no First Lien Creditor or Affiliate of a First Lien Creditor offers
to provide DIP Financing to the extent permitted under Section 6.2 on or before
the date of the hearing to approve DIP Financing, then a Second Lien Creditor
may seek to provide DIP Financing to such extent, so long as (i) no such DIP
Financing secured by Liens equal or senior in priority to the Liens securing any
First Lien Obligations shall include a “roll-up” of any Second Lien Obligations,
(ii) the First Lien Agent shall not be required as a condition to such DIP
Financing to release its Lien on the Collateral as the same may exist at the
time of such DIP Financing, (iii) any such DIP Financing shall provide adequate
protection acceptable to the First Lien Agent or as otherwise determined in an
Insolvency Proceeding, and (iv) such DIP Financing shall otherwise be extended
in accordance with the terms of this Agreement, and (y) First Lien Creditors may
object to any such proposed DIP Financing.
 
 
26

--------------------------------------------------------------------------------

 
 
6.3           Adequate Protection
 
(a)          No Second Lien Creditor will contest, protest, or object to (1) any
request by a First Lien Creditor for “adequate protection” under any Bankruptcy
Law, (2) an objection by a First Lien Creditor to a motion, relief, action, or
proceeding based on a First Lien Creditor claiming a lack of adequate
protection, or (3) any request by the First Lien Agent for relief from any stay
or other relief based upon a lack of adequate protection.
 
(b)         Notwithstanding the preceding Section 6.2, in an Insolvency
Proceeding: (1)  except as permitted in this Section 6.3, no Second Lien
Creditors may seek or request adequate protection or relief from the automatic
stay imposed by section 362 of the Bankruptcy Code or any other applicable
Bankruptcy Law, (2) if a First Lien Creditor is granted Senior Adequate
Protection Liens, then the Second Lien Agent may seek or request adequate
protection in the form of a Lien on the Collateral subject to the Senior
Adequate Protection Liens (the “Junior Adequate Protection Liens”), which Junior
Adequate Protection Liens will be subordinated to (A) the Liens securing the
First Lien Obligations on the same basis as the other Liens securing the Second
Lien Obligations are subordinated to the Liens securing First Lien Obligations
under this Agreement, (B) to the DIP Liens on the same terms (but on a basis
junior to the Liens of the First Lien Creditors) as the Liens of the First Lien
Creditors are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), and (C) any professional fee or other
“carve-out” or other similar administrative priority expense or claim,
including, without limitation, break up fees and expense reimbursement in
connection with an auction of any assets of any Obligor to be paid prior to or
contemporaneously with the Discharge of First Lien Obligations, agreed to by the
First Lien Agent or the other First Lien Creditors; provided that any failure of
the Second Lien Creditors to obtain such Junior Adequate Protection Liens shall
not impair or otherwise affect the agreements, undertakings and consents of the
Second Lien Creditors hereunder; and (3) if a First Lien Creditor is granted
adequate protection in the form of a claim under section 507(b) of the
Bankruptcy Code or analogous claim under the provisions of any other applicable
Bankruptcy Law, then the Second Lien Agent may seek or request adequate
protection in the form of a subordinate claim under section 507(b) of the
Bankruptcy Code or other provision.  Any claim by a Second Lien Creditor under
section 507(b) of the Bankruptcy Code will be subordinate in right of payment to
any claim of the First Lien Creditors (and the lenders under any DIP Financing)
under section 507(b) of the Bankruptcy Code and any payment thereof will be
deemed to be Proceeds of Collateral and the Second Lien Creditors hereby waive
their rights under section 1129(a)(9) of the Bankruptcy Code and consent and
agree that such section 507(b) claims may be paid under a plan of reorganization
in any form having a value on the effective date of such plan equal to the
allowed amount of such claims.  The foregoing sentence will apply mutatis
mutandis to any analogous claims of the First Lien Creditors and Section Lien
Creditors, respectively, under the provisions of any other applicable Bankruptcy
Law. Except as expressly set forth above, the Second Lien Creditors shall not
seek or request adequate protection in any Insolvency Proceeding, and the First
Lien Creditors may oppose any adequate protection proposed to be made by any
Obligor to the Second Lien Creditors.  Furthermore, in the event that any Second
Lien Creditor actually receives any payment of (or through) adequate protection
in any Insolvency Proceeding (including any payment in respect of a claim
granted under Section 5.07(b) of the Bankruptcy Code), the same shall be
segregated and held in trust and promptly paid over to the First Lien Agent, for
the benefit of the First Lien Creditors, in the same form as received, with any
necessary endorsements, and each Second Lien Creditor hereby authorizes the
First Lien Agent to make any such endorsements as agent for the Second Lien
Agent (which authorization, being coupled with an interest, is irrevocable) to
be held or applied by the First Lien Agent in accordance with the terms of the
First Lien Documents until the Discharge of First Lien Obligations shall have
occurred before any of the same may be retained by one or more of the Second
Lien Creditors.  Each Second Lien Creditor irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority to pay or otherwise
deliver all such payments to the First Lien Agent.
 
 
27

--------------------------------------------------------------------------------

 
 
6.4           Sale of Collateral; Waivers.  Notwithstanding anything to the
contrary contained herein, the Second Lien Creditors will not contest, protest,
or object, and will be deemed to have consented pursuant to section 363(f) of
the Bankruptcy Code (or section 36 of the CCAA or any other analogous Bankruptcy
Law), to a Disposition of Collateral, or the process or procedures for obtaining
bids for and effecting a Disposition of Collateral (including the right of the
First Lien Creditors to credit bid and the retention by the Obligors of
professionals in connection with any potential Disposition), or any motion or
order in connection with any such Disposition, process or procedures, under
section 363 of the Bankruptcy Code (or section 36 of the CCAA or any other
provision of the Bankruptcy Code or applicable Bankruptcy Law), if the First
Lien Agent consents to such Disposition, such process or procedures or such
motion or order; provided that (a) either (i) pursuant to court order, the Liens
of the Second Lien Creditors attach to the net Proceeds of the Disposition with
the same priority and validity as the Liens held by the Second Lien Creditors on
such Collateral, and the Liens remain subject to the terms of this Agreement, or
(ii) the net Proceeds of a Disposition of Collateral received by First Lien
Agent in excess of those necessary to achieve the Discharge of First Lien
Obligations are distributed in accordance with the UCC, the PPSA and applicable
law, and (b) the net cash Proceeds of any Disposition under Section 363(b) of
the Bankruptcy Code (or section 36 of the CCAA or any other provision of the
Bankruptcy Code or applicable Bankruptcy Law), net of any reasonable and
customary “carve-outs”, break up fees, expense reimbursement and administrative
claims, are permanently applied to the DIP Financing or to the First Lien
Obligations or are set aside for any reasonable and customary wind-down,
liquidation or similar costs in an amount not to exceed $500,000 in the
aggregate for all such Dispositions.  Notwithstanding the foregoing, the Second
Lien Agent, on behalf of itself and the other Second Lien Creditors, may raise
any objections to any such Disposition that could be raised by any creditor of
the Obligors whose claims were not secured by any Liens on such Collateral,
provided such objections are not inconsistent with any other term or provision
of this Agreement and are not based on the status of the Second Lien Agent or
the Second Lien Creditors as secured creditors (without limiting the foregoing,
neither the Second Lien Agent nor the Second Lien Creditors may raise any
objections based on rights afforded by Sections 363(e) and (f) of the Bankruptcy
Code to secured creditors (or by any comparable provision of any Bankruptcy
Law)) with respect to the Liens granted to the Second Lien Agent.
 
 
28

--------------------------------------------------------------------------------

 
 
6.5           No Waiver.  Nothing in this Section 6 limits a First Lien Creditor
from objecting in an Insolvency Proceeding or otherwise to any action taken by
the Second Lien Creditor, including the Second Lien Creditor’s seeking adequate
protection (other than adequate protection for the Second Lien Creditors
expressly contemplated by Section 6.3), proposing a DIP Financing unless
permitted by Section 6.2 or asserting any of its rights and remedies under the
Second Lien Documents or otherwise.
 
6.6           Relief From the Automatic Stay.  Until the Discharge of First Lien
Obligations, no Second Lien Creditor may seek relief from the automatic stay or
any other stay in an Insolvency Proceeding in respect of the Collateral without
the First Lien Agent’s prior written consent or oppose any request by the First
Lien Agent for relief from such stay.
 
6.7           Waiver.  The Second Lien Agent and the Second Lien Creditors waive
(a) any claim they may now or hereafter have arising out of the First Lien
Creditors’ election in any proceeding instituted under Chapter 11 of the
Bankruptcy Code of the application of Section 1111(b)(2) of the Bankruptcy Code,
out of any cash collateral or financing arrangement or out of any grant of
security interest in the Collateral in any Insolvency Proceeding, (b) any right
to assert or enforce any claim under section 506(c) or 552 of the Bankruptcy
Code as against First Lien Creditors or any of the Collateral to the extent
securing the First Lien Obligations, or (c) any claim they may have, pursuant to
any other applicable Bankruptcy Law, which is analogous to any claim described
in (a) or (b).
 
 
29

--------------------------------------------------------------------------------

 
 
6.8           Avoidance Issues; Reinstatement.  If a First Lien Creditor or a
Second Lien Creditor receives payment or property on account of a First Lien
Obligation or Second Lien Obligation, and the payment is subsequently
invalidated, avoided, declared to be fraudulent, reviewable or preferential, set
aside, or otherwise required to be transferred to a trustee, receiver, or an
Obligor or an the estate of an Obligor (a “Recovery”), then, to the extent of
the Recovery, the First Lien Obligations or Second Lien Obligations intended to
have been satisfied by the payment will be reinstated as First Lien Obligations
or Second Lien Obligations, as applicable, on the date of the Recovery, and no
Discharge of First Lien Obligations or Discharge of Second Lien Obligations, as
applicable, will be deemed to have occurred for all purposes hereunder. If this
Agreement is terminated prior to a Recovery, this Agreement will be reinstated
in full force and effect, and such prior termination will not diminish, release,
discharge, impair, or otherwise affect the obligations of the Parties from the
date of reinstatement. Upon any such reinstatement of First Lien Obligations,
each Second Lien Creditor will deliver to First Lien Agent any Collateral or
Proceeds thereof received between the date of Discharge of First Lien
Obligations and the Recovery.  No Second Lien Creditor may benefit from a
Recovery, and any distribution made to a Second Lien Creditor as a result of a
Recovery will be paid over to the First Lien Agent for application to the First
Lien Obligations in accordance with this Agreement.
 
6.9           Certain Voting Rights.  No Second Lien Creditor shall, without the
consent of the First Lien Agent, directly or indirectly propose, support or vote
in favor of any a plan of reorganization or arrangement or similar dispositive
restructuring plan in connection with an Insolvency Proceeding that provides for
treatment of the First Lien Creditors, the First Lien Obligations, the Second
Lien Creditors or the Second Lien Obligations in a manner, or that is otherwise,
inconsistent with this Agreement.
 
6.10           Reorganization Securities.  Nothing in this Agreement prohibits
or limits the right of a Second Lien Creditor to receive and retain(a) any debt
or equity securities that are issued by a reorganized debtor pursuant to a plan
of reorganization or similar dispositive restructuring plan in connection with
an Insolvency Proceeding, provided that any debt or equity securities received
prior to the Discharge of First Lien Obligations by a Second Lien Creditor on
account of a Second Lien Obligation that constitutes a distribution from or on
account of the Collateral, an interest in Collateral or the value of Collateral,
whether such distribution is made in respect of a “secured claim” within the
meaning of section 506(b) of the Bankruptcy Code  or (except as provided below)
otherwise, will be paid over or otherwise transferred to the First Lien Agent
for application in accordance with this Agreement, unless such distribution is
made under a plan that is consented to by the affirmative vote of all classes
composed of the secured claims of the First Lien Creditors (and such classes do
not include the claims of any creditors other than First Lien Creditors), or (b)
any Distribution received by such Second Lien Creditor pursuant to a plan of
reorganization or arrangement or similar dispositive restructuring plan in
connection with an Insolvency Proceeding in respect of any claim classified
under such plan as an unsecured claim in accordance with section 506(a)(1) of
the Bankruptcy Code (or analogous Bankruptcy Law).
 
6.11           Post-Petition Interest.
 
(a)        Neither the Second Lien Agent nor any other Second Lien Creditor
shall oppose or seek to challenge any claim by the First Lien Agent or any other
First Lien Creditor for allowance in any Insolvency Proceeding of First Lien
Obligations consisting of post-petition interest, fees or expenses, or the
payment of any such amount during the pendency of such proceedings, to the
extent of the value of the Lien on the Collateral of the First Lien Creditors,
without regard to the existence of the Lien of the Second Lien Agent and the
other Second Lien Creditors.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)        Neither the First Lien Agent nor any other First Lien Creditor shall
oppose or seek to challenge any claim by the Second Lien Agent or any other
Second Lien Creditor for allowance in any Insolvency Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien on the Collateral of the Second Lien Creditors (after
taking into account the Lien of the First Lien Creditors on the Collateral and
the extent of the First Lien Obligations, including any post-petition interest,
fees or expenses included in such First Lien Obligations).
 
6.12           Separate Grants of Security and Separate Classification.  Each
Second Lien Creditor acknowledges and agrees that (a) the grants of Liens
pursuant to the First Lien Documents and the Second Lien Documents constitute
two separate and distinct grants of Liens and (b) because of their differing
rights in the Collateral, the Second Lien Obligations are fundamentally
different from the First Lien Obligations and must be separately classified in
any plan of reorganization proposed or adopted in an Insolvency Proceeding.  The
Second Lien Creditors shall not seek in any Insolvency Proceeding to be treated
as part of the same class of creditors as the First Lien Creditors and shall not
oppose any pleading or motion by the First Lien Creditors for the First Lien
Creditors and the Second Lien Creditors to be treated as separate classes of
creditors.  Notwithstanding the foregoing, if it is held that the First Lien
Obligations and the Second Lien Obligation constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then the
Second Lien Creditors hereby acknowledge and agree that all distributions shall
be made as if there were separate classes of senior and junior secured claims
against the Obligors in respect of the Collateral, with the effect being that,
to the extent that the aggregate value of the Collateral exceeds the amount of
the First Lien Obligations incurred and accrued before the commencement of any
Insolvency Proceeding, the First Lien Creditors shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, and fees, costs and charges incurred subsequent to the commencement of
the applicable Insolvency Proceeding before any distribution is made in respect
of any of the claims held by the Second Lien Creditors.  The Second Lien
Creditors hereby agree to turn over to the First Lien Creditors amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of the preceding sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Creditors.
 
6.13           Rights as Unsecured Lenders.  In any Insolvency Proceeding, the
Second Lien Creditors may exercise any rights and remedies that could be
exercised by an unsecured creditor in accordance with the terms of the Second
Lien Documents and applicable law, in each case in a manner not inconsistent
with the terms of this Agreement.
 
Section 7.                      Representations and Warranties.
 
7.1           Representations and Warranties of Each Party.  Each party hereto
represents and warrants to the other parties hereto as follows:
 
 
31

--------------------------------------------------------------------------------

 
 
(a)  Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
(b)  This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
(c)  The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any material indenture,
material agreement or other material instrument binding upon such party.
 
7.2           Representations and Warranties of First Lien Agent and Second Lien
Agent.  Each of the First Lien Agent and the Second Lien Agent  represents and
warrants to the other parties hereto that it has been authorized by the Lenders
under and as defined in the First Lien Loan Agreement or the Second Lien Loan
Agreement, as applicable, to enter into this Agreement.
 
Section 8.               Miscellaneous.
 
8.1           Termination.  Subject to Section 4.5, this Agreement shall
terminate and be of no further force and effect upon the first to occur of (a)
the Discharge of First Lien Obligations or (b) the Discharge of Second Lien
Obligations.
 
8.2           Successors and Assigns; No Third Party Beneficiaries.
 
(a)         This Agreement shall be binding upon each Secured Creditor and its
respective successors and assigns and shall inure to the benefit of each Secured
Creditor and its respective successors, participants and assigns. However, no
provision of this Agreement shall inure to the benefit of any other Person,
including a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Borrower, or other Obligor,
including where such estate or creditor representative is the beneficiary of a
Lien on Collateral by virtue of the avoidance of such Lien in an Insolvency
Proceeding.  If either the First Lien Agent or Second Lien Agent resigns or is
replaced pursuant to the First Lien Loan Agreement or Second Lien Loan
Agreement, as applicable, its successor will be a party to this Agreement with
all the rights, and subject to all the obligations, of this
Agreement.  Notwithstanding any other provision of this Agreement, this
Agreement may not be assigned to any Person except as expressly contemplated
herein.
 
(b)         Each Secured Creditor reserves the right to grant participations in,
or otherwise sell, assign, transfer or negotiate all or any part of, or any
interest in, their respective Obligations.  No Secured Creditor shall be
obligated to give any notices to or otherwise in any manner deal directly with
any participant in the Obligations and no participant shall be entitled to any
rights or benefits under this Agreement, except through the Secured Creditor
with which it is a participant.
 
 
32

--------------------------------------------------------------------------------

 
 
(c)         In connection with any participation or other transfer or
assignment, a Secured Creditor shall disclose to such participant or other
transferee or assignee the existence and terms and conditions of this Agreement
and require that such participant or other transferee or assignee agree in
writing to be bound by the terms of this Agreement.  The Second Lien Agent
agrees that the Second Lien Loan Agreement and each Second Lien Collateral
Document will include the following legend (or language to a similar effect
approved by the First Lien Agent):
 
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Agent pursuant to or in connection with this
Agreement, the terms of [any Security Document] [this Agreement], and the
exercise of any right or remedy by the Second Lien Agent [t]hereunder are
subject to the provisions of the Intercreditor Agreement dated as of March 11,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among General Electric Capital
Corporation, as the First Lien Agent, and Guggenheim Corporate Capital, LLC, as
Second Lien Agent.  In the event of any conflict between the terms of the
Intercreditor Agreement and this agreement [or any Security Document], the terms
of the Intercreditor Agreement shall control.”
 
8.3           Notices.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed, sent by overnight courier,
telecopied or delivered, as follows:
 
(a)      if to the First Lien Agent, to it at the following address:
 
c/o General Electric Capital Corporation, as First Lien Agent
401 Merritt 7 1203
Norwalk, Connecticut  06851
Attention:  Lower Lakes Account Manager


Telephone:  (203) 956-4025
Telecopier:  (203) 229-1415
 
with a copy to:
 
General Electric Capital Corporation
Corporate Finance
10 Riverview Drive
Danbury, CT 06810
 
 
33

--------------------------------------------------------------------------------

 

 
Attention:  Mark O’Leary


Telephone:  (203) 749-6492
Telecopier:  (203) 749-4562
 
and:

 
General Electric Capital Corporation
500 West Monroe Street
Chicago, Illinois 60661
Attention:  Senior Counsel-Corporate Finance


Telephone:  (312) 441-6935
Telecopier:  (312) 441-6876
 
(b)      if to the Second Lien Agent, to it at the following address:
 
Guggenheim Corporate Funding, LLC
c/o Guggenheim Partners
330 Madison Avenue
New York, NY 10017
Attention:  Legal Department


Telephone:  (212) 389-9295
Telecopier:  (212) 644-8107


with a copy to:
 
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention:  Scott R. Smith
 
Telephone:  (917) 332-3711
Telecopier:   (212) 885-5303


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 7.3.  All such notices and other communications shall be
effective (1) if sent by registered mail, return receipt requested, when
received, (2) if sent by facsimile, when transmitted and a confirmation is
received, provided that the same is on a Business Day and, if not, on the next
Business Day or (3) if delivered by messenger or overnight courier, upon
delivery, provided that the same is on a Business Day and, if not, on the next
Business Day.
 
 
34

--------------------------------------------------------------------------------

 
 
8.4           Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, and each such counterpart shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.
 
8.5           GOVERNING LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.6           CONSENT TO JURISDICTION AND VENUE.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE FIRST LIEN AGENT ON BEHALF
OF THE FIRST LIEN CREDITORS AND THE SECOND LIEN AGENT ON BEHALF OF THE SECOND
LIEN CREDITORS HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY
OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR
PROCEEDING IN SUCH JURISDICTIONS.
 
8.7           MUTUAL WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE, BY THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.7.
 
8.8           Amendments.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Person from the terms hereof,
shall in any event be effective unless it is in writing and signed by the Second
Lien Agent, with the consent of the Requisite Second Lien Creditors and the
First Lien Agent, with the consent required under the First Lien Loan
Agreement.  In no event shall the consent of any Obligor be required in
connection with any amendment or other modification of this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
8.9           No Waiver.  No failure or delay on the part of any Secured
Creditor in exercising any power or right under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.
 
8.10           Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions in any other jurisdiction.
 
8.11           Further Assurances.  Each party hereto agrees to cooperate fully
with each other party hereto to effectuate the intent and provisions of this
Agreement and, from time to time, to take such further action and to execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the First Lien Agent or Second Lien Agent may reasonably request
to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
 
8.12           Headings.  The section headings contained in this Agreement are
and shall be without meaning or content whatsoever and are not part of this
Agreement.
 
8.13           Credit Analysis.  The Secured Creditors shall each be responsible
for keeping themselves informed of (a) the financial condition of the Obligors
and all other endorsers, obligors or guarantors of the  Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Obligations, and
have made and shall continue to make, independently and without reliance upon
each other, their own credit analysis and decision in entering into the First
Lien Documents and Second Lien Documents to which they are parties and taking or
not taking any action thereunder.  No Secured Creditor shall have any duty to
advise any other Secured Creditor of information known to it regarding such
condition or any such other circumstances, and no disclosure of any such
information shall create any obligation to provide any further information or be
deemed to constitute or require any representation or warranty from the
disclosing Secured Party regarding that or any other information.  No Secured
Creditor assumes any liability to any other Secured Creditor or to any other
Person with respect to:  (i) the financial or other condition of Obligors and
all other endorsers, obligors or guarantors of the  Obligations, (ii) the
enforceability, validity, value or collectability of the Obligations, any
Collateral therefor or any guarantee or security which may have been granted in
connection with any of the Obligations,  (iii) any Obligor’s title or right to
transfer any Collateral or security or (iv) any other circumstance that might
bear on the risk of nonpayment of any Obligations.
 
8.14           Waiver of Claims.  To the maximum extent permitted by law, each
party hereto waives any claim it might have against any Secured Creditor with
respect to, or arising out of, any action or failure to act or any error of
judgment or negligence, mistake or oversight whatsoever on the part of any other
party hereto or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Documents or any
transaction relating to the Collateral in accordance with this Agreement.  None
of the Secured Creditors, nor any of their respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or, except as
specifically provided in this Agreement, shall be under any obligation to
Dispose of any Collateral upon the request of any Obligor or any Secured
Creditor or any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof.
 
 
36

--------------------------------------------------------------------------------

 
 
8.15           Conflicts.  In the event of any conflict between the provisions
of this Agreement and the provisions of the Documents, the provisions of this
Agreement shall govern.
 
8.16           Specific Performance.  Each of the First Lien Agent and the
Second Lien Agent may demand specific performance of this Agreement and, on
behalf of itself and the respective other Secured Creditors, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense that might be asserted to bar the remedy of specific performance in any
action which may be brought by the respective Secured Creditors.  The rights and
remedies provided in this Agreement will be cumulative and not exclusive of
other rights or remedies provided by law.
 
8.17           Indirect Action.  Unless otherwise expressly stated, if a Party
may not take an action under this Agreement, then it may not take that action
indirectly, or take any action assisting or supporting any other Person in
taking that action directly or indirectly. “Taking an action indirectly” means
taking an action that is not expressly prohibited for the Party but is intended
to have substantially the same effects as the prohibited action.
 
8.18           Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Creditors.  None of the Obligors or any other
creditor thereof shall have any rights hereunder, and none of the Obligors may
rely on the terms hereof.  Nothing in this Agreement is intended to or shall
impair the obligations of Obligors, which are absolute and unconditional, to pay
the First Lien Obligations and the Second Lien Obligations as and when the same
shall become due and payable in accordance with their respective, or to affect
the relative rights of the lenders of any Obligor, other than the relative
rights between the First Lien Agent and the First Lien Creditors, on the one
hand, and the Second Lien Agent and the Second Lien Creditors, on the other.
 
8.19           Subrogation.  If a Second Lien Creditor pays or distributes cash,
property, or other assets to a First Lien Creditor under this Agreement, the
Second Lien Creditor will be subrogated to the rights of the First Lien Creditor
with respect to the value of the payment or distribution, provided that the
Second Lien Creditor waives all rights of subrogation arising hereunder or
otherwise in respect of any such payment or distribution until the Discharge of
First Lien Obligations.  Such payment or distribution will not reduce the Second
Lien Obligations.
 
8.20           Entire Agreement.  This Agreement and the Documents embody the
entire agreement of the Obligors, the First Lien Agent, the First Lien
Creditors, the Second Lien Agent and the Second Lien Creditors with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings relating to the subject matter hereof and thereof and any draft
agreements, negotiations or discussions involving any Obligor and any of the
First Lien Agent, the First Lien Creditors, the Second Lien Agent and the Second
Lien Creditors relating to the subject matter hereof.
 
8.21           Survival.  All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.  The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency Proceeding.  The
Second Lien Agent, for itself and on behalf of the other Second Lien Secured
Parties, hereby waives any and all rights the Second Lien Secured Parties may
now or hereafter have under applicable law to revoke this Agreement or any of
the provisions of this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
8.22           Intercompany Indebtedness.  By their execution thereof, each of
the Obligors hereby covenants and agrees that all Indebtedness owing by any
Obligor to any other Obligor is hereby expressly subordinated, to the extent and
in the manner immediately hereinafter set forth, in right of payment to the
prior payment in full in cash of all First Lien Obligations and all Second Lien
Obligations.  For all purposes hereof, a payment or distribution on account of
such intercompany Indebtedness may consist of cash, property or securities, by
set-off or otherwise, and a payment or distribution on account of such
intercompany Indebtedness shall include, without limitation, any redemption,
purchase or other acquisition of such intercompany Indebtedness.  The
subordination provisions herein set forth are made for the benefit of the
holders of the First Lien Obligations and the Second Lien Obligations, and such
holders may proceed to enforce such provisions.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

 
FIRST LIEN AGENT:


GENERAL ELECTRIC CAPITAL CORPORATION, as First Lien Agent


By: /s/ Justin Grimm
Name: Justin Grimm
Title: Duly Authorized Signatory

 
SECOND LIEN AGENT:


GUGGENHEIM CORPORATE FUNDING, LLC, as Second Lien Agent
 
By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.
 
BORROWERS:
 

 
LOWER LAKES TOWING LTD.,
a Canadian corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President
 


LOWER LAKES TRANSPORTATION COMPANY,
a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President
 

GRAND RIVER NAVIGATION COMPANY, INC.,
a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President
 

BLACK CREEK SHIPPING COMPANY, INC.,
a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
OBLIGORS:
 
LOWER LAKES SHIP REPAIR COMPANY LTD.,
a Canadian corporation
 
By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President

 
RAND LOGISTICS, INC., a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President




RAND LL HOLDINGS CORP., a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President
 


RAND FINANCE CORP., a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President




BLACK CREEK SHIPPING HOLDING COMPANY, INC.,
a Delaware corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President
 

LOWER LAKES TOWING (17) LTD.,
a Canadian corporation


By: /s/ Joseph W. McHugh, Jr.
Name: Joseph W. McHugh, Jr.
Title: Vice President